Citation Nr: 1122458	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  10-17 618	)	DATE
	)
	)

On appeal from the
Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA benefits in the amount of $41,000.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to December 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Pension Center's Committee on Waivers and Compromises (Committee) which denied the Veteran's request for a waiver of $41,000 indebtedness resulting from an overpayment of VA benefits. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately the Board's review of the Veteran's appeal is hampered by the absence of a critical document from the file.  An October 4, 2008, letter notifying the Veteran of his indebtedness, the right to request waiver, and 180 day timeframe to file an application of waiver is not in the claims folder.  It is referenced in multiple correspondences to the Veteran and in the March 2010 statement of the case.  This letter is crucial to the claim on appeal.  In December 2009, the Committee denied the Veteran's request for waiver of indebtedness finding that the Veteran did not file a waiver within 180 days of the October 2008 letter.  The absence of this document raises a substantive due process issue, and precludes equitable review of the Veteran's appeal at this point. Therefore, upon remand, this document must be obtained and added to the Veteran's claims file.

Accordingly, the case is REMANDED for the following actions:

1. The VA-generated October 4, 2008, letter identified above, which is missing from the claims file, should be printed and/or obtained for inclusion in the file.  If the document cannot be located in VA possession, then the Veteran should be requested to provide any copies he may have.

2. Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


